Citation Nr: 1638478	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an appendectomy to include gastroesophageal reflux disease.

2.  Entitlement to service connection for a left leg disability to include deep venous thrombosis.

3.  Entitlement to service connection for a left ankle disability to include as secondary to the left leg disability.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his parents. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In May 2016, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

The Board notes that the RO adjudicated matters on appeal as a claim for service connection for deep vein thrombosis and gastroesophageal reflux disease.  However, the Veteran has argued that service connection is warranted for residuals of left leg shin splints and knot to include deep vein thrombosis and residuals of an appendectomy to include gastroesophageal reflux disease.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying symptoms the Veteran discussed at the Board hearing and in his statements, and the various symptoms and diagnoses as shown by the service treatment records, the Board has recharacterized the issues as stated on the title page of this decision.

Service connection for a left shin condition was initially denied in a December 1987 rating decision.  The Veteran was notified of this decision and did not appeal.  Thus, the Board is required to first consider whether new and material evidence has been presented before the merits of a claim can be considered; and the Board can make an initial determination as to whether evidence is "new and material."  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

However, on thorough review, the Board finds that the provisions of 38 C.F.R. § 3.156 (c) must be applied in this case.  38 C.F.R. § 3.156 (c) provides that, at any time after VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding the requirements of 38 C.F.R. § 3.156 (a) (which defines new and material evidence).  

When this claim was pending, at the hearing before the Board in May 2016, the Veteran submitted service treatment records that existed but were not part of the record at the time of the December 1987 rating decision.  The service treatment records document treatment for shin splints, a knot in the left leg, a stress fracture, and left leg pain in active service.  These records are relevant to the claim for service connection for a left leg disability since the Veteran is alleging his injuries and symptoms in active service led to his current disability.  The records existed at the time of the December 1987 decision but were not associated with the claims file at that time.  Thus, the earlier rating decision, accordingly, is not considered to be final for the purposes of the current appeal.  The Board finds that 38 C.F.R. § 3.156 (c) applies, and the claim for service connection for a left leg disability must be reconsidered.  

The issues of service connection for a left leg disability to include deep vein  thrombosis, residuals of an appendectomy other than gastroesophageal reflux disease, and a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is as likely as not that gastroesophageal reflux disease first manifested in active service and has been recurrent since separation from active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, the criteria for the establishment of gastroesophageal reflux disease have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the claim for service connection for gastroesophageal reflux disease (GERD), the claim is substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has a current diagnosis of GERD.  The findings of the September 4, 2015 VA examination show that the Veteran has a diagnosis of GERD manifested by epigastric distress, pyrosis (heartburn), reflux, regurgitation, and vomiting.  

The Veteran contends that GERD first manifested in active service.  At the Board videoconference hearing in May 2016, he stated that he began to have symptoms of indigestion in active service after he underwent an appendectomy in May 1983 and he was placed on Gaviscon.  Hearing Transcript, pages 10-11.  He stayed on the medication for the remaining time in active service.  Hearing Transcript, page 12.  The Veteran stated that he also took Mylanta in active service and he continues to take medication for indigestion after active service until the current time.  Hearing Transcript, page 13.  

The Board finds that the Veteran is competent to describe observable symptoms such as stomach pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent with the evidence of record including the service treatment records.  

The service treatment records show that the Veteran sought medical treatment for gastrointestinal symptoms after the appendectomy in 1983.  A September 1983 service treatment record notes that the Veteran reported having consistent nausea after eating anything and he said he had recurrent problems since the appendectomy.  He stated that he had been taking Mylanta and Gaviscon.  He did not have abdominal pain to palpation.  The assessment was rule out peptic ulcer disease.  An April 1984 service treatment record notes that the Veteran reported having abdominal pains since the appendectomy.  The impression was possible acid reflux disease, rule out ulcer.  An upper GI series was normal.  In May 1984, the Veteran sought treatment for stomach pain and nausea.  The impression was upset stomach.  A September 1987 service treatment record indicates that the Veteran had frequent indigestion status post the appendectomy.  Upon separation examination in July 1987, the Veteran reported having frequent indigestion and stomach, liver, or intestinal trouble.  Examination of the abdomen was normal.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current diagnosis of GERD is related to the symptoms in active service.  The Veteran provided competent and credible lay evidence that he began to experience symptoms of abdominal pain and nausea in active service and since active service until the current time.  He provided competent and credible lay evidence that he began to take medication for these symptoms in active service and he continues to take this medication at the current time.  The VA examiner who performed the September 4, 2015 VA examination indicated that the Veteran had GERD with onset in 1981.  The VA examiner stated that the Veteran began to notice GERD symptoms in 1981.  The Veteran reported that he believed the symptoms were due to the change in diet, having to eat fast, and stress caused by boot camp and during service.  The Veteran reported that he was on Nexium at that time.  As noted above, the VA examiner stated that the GERD was manifested by symptoms of epigastric distress, pyrosis (heartburn), reflux, regurgitation, and vomiting.  These symptoms were shown in active service.  In a May 2016 statement, the Veteran's private physician stated that it was his medical opinion that it was as likely as not that the GERD the Veteran subsequently developed was the result of his appendectomy in May 1983.  The Veteran's lay evidence, the service treatment records, the September 4, 2015 VA examination findings, and the May 2016 private medical opinion weigh in favor of the claim for service connection for GERD. 

There is medical evidence that weighs against the claim for service connection for GERD.  Another VA medical opinion was obtained on September 15, 2015 after the VA examination.  The VA examiner opined that it was less likely than not that the Veteran's current GERD was related to a condition treated in military service and the VA examiner was unable to confirm a current diagnosis of GERD which has a nexus to military service.  The VA examiner noted that from review of records, the Veteran had several gastrointestinal (GI) complaints documented during service and no etiology which was clearly identified.  It was noted that GERD was considered as an etiology; since the Veteran reported his symptoms were responsive to antacids, it is likely he did have GERD in service.  The VA examiner noted that however, there was no objective evidence that the Veteran had complaints of indigestion and GERD at the time of his military separation; his last documented GI treatment in service was in 1984, and the chapter exam in July 1987 and narrative summary from August 1987 are discrepant in their reports of GI symptomatology.  The VA examiner noted that after military separation, there is no objective documentation of actual treatment for GERD-related symptoms and on recent VA exam, the Veteran reported some new symptoms which were not documented in service (including sore and burning throat and voice changes), as well as symptoms which he stated were present despite use of Nexium.  The VA examiner stated that since the Veteran has not provided any treatment records to support the diagnosis of GERD or hiatal hernia, has newly reported symptoms and reports symptoms are unresponsive to use of a PPI, the VA examiner could not confirm a diagnosis of GERD is responsible for his current symptoms and some of his symptoms are not suggestive of GERD and further testing should be done. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for GERD have been met.  While the September 15, 2015 VA medical opinion weighs against the claim for service connection, there is competent and credible evidence which weighs in favor of the claim.  There is competent and credible lay and medical evidence that the Veteran had symptoms of GERD in active service and he continues to have GERD at the current time.  The September 4, 2015 VA examination findings and the May 2016 private medical opinion diagnosis GERD and relate the current disorder to the symptoms in active service.  The September 4, 2015 VA examination was conducted by a medical doctor who has the medical expertise to provide an opinion as to etiology.  Accordingly, the Board finds that the evidence is in relative equipoise as to whether the GERD first manifested in active service and is related to active service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for GERD have been met.  Service connection for GERD is granted.  


ORDER

Service connection for GERD is granted.  


REMAND

Review of the record shows that complete copies of the Veteran's service treatment records were not obtained by the RO.  The record shows that the RO obtained some copies of the Veteran's service treatment records in September 1987 and associated such service treatment records with the claims file.  However, in May 2016, the Veteran submitted additional service treatment records in support of his claim.  These records were not part of the file.  Also, the Veteran has reported being hospitalized in active service for an appendectomy in May 1983 and for a broken left leg in 1980 or 1981.  The Veteran stated that he was hospitalized at the military hospitals in Fort Leonard Wood and Fort Polk, and at the Air Force Hospital Wilford Hall in San Antonio.  Service inpatient or clinical records are not associated with the claims file.  

The AOJ should conduct another search for complete copies of the Veteran's service treatment records and examination reports and the inpatient clinical records cited above.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(3).  VA will end its efforts to obtain service treatment records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2) (2015). 

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014).  

The Board finds that examinations are necessary to ascertain the nature and likely etiology of the claimed residuals of an appendectomy (other than GERD), 
residuals of left leg surgery to include deep venous thrombosis, and the left ankle disability.  

The Veteran was afforded a VA examination for the claimed GERD, but was not examined for other possible residuals of the appendectomy.  The service treatment records show that the Veteran underwent an appendectomy in May 1983.  The Veteran reported that he had complications including infection.  He reported having gastrointestinal symptoms since active service.  The VA examiner who rendered the September 15, 2015 VA medical opinion stated that the Veteran reported some new symptoms which were not documented in service (including sore and burning throat and voice changes), as well as symptoms which he stated were present despite use of Nexium.  The VA examiner stated that some of his symptoms are not suggestive of GERD and further testing should be done.  In light of this evidence, the Board finds that an examination is necessary to determine if the Veteran has a current gastrointestinal disability in addition to GERD that is related to active service and the appendectomy in active service.  

Regarding the claimed left leg disabilities and the left ankle disability, as noted above, the Veteran submitted service treatment records showing treatment for left leg shin splints, a knot in the left leg, a stress fracture, and left leg pain in active service.  The Veteran is alleging that his injuries and symptoms in active service led to his current disabilities including an osteoma, deep vein thrombosis, and ulcers on the left ankle.  The Veteran provided lay evidence as to the continuity of left leg symptoms in active service and after service at the Board hearing in May 2016.  See the Board Hearing Transcript dated in May 2016.  In this regard, the Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  Further, in a May 2016 statement, the Veteran's private physician stated that it was his medical opinion that it is as likely as not that the tumor that was removed from the Veteran's left tibia in 1996 is related to the knot found at this site in service and it is as likely as not that the deep vein thrombosis the Veteran's subsequently developed was the result of treatment for the left tibia tumor.  In light of this evidence, the Board finds that an examination is necessary to determine if the Veteran has a current left leg and left ankle disabilities that are related to active service.    

Accordingly, the case is REMANDED for the following action:

1.  Conduct another search for complete copies of the Veteran's service treatment records and examination reports.  

Conduct a search for complete copies of the Veteran's in-service inpatient clinical records for hospitalization for an appendectomy in May 1983 and hospilization for treatment of a left leg disability to include a broken left leg in 1980 or 1981.  The Veteran stated that he was hospitalized at the military hospitals in Fort Leonard Wood, Fort Polk, and the Air Force Hospital Wilford Hall in San Antonio.  Contact the Veteran for additional information for the in-service hospitalizations if necessary.  The inpatient clinical records should be associated with the record.    

2.  Schedule the Veteran for a VA examination to determine nature and likely etiology of the claimed residuals of an appendectomy.  The VA examiner should report all current gastrointestinal diagnoses.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability either began during or is otherwise caused by or related to injury, disease, or other event in active service to include the appendectomy in active service.  

The examiner should set forth the complete rationale for any conclusions or opinions expressed.

3.  Schedule the Veteran for a VA examination of the left leg and left ankle disability.  The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left leg to include the osteoma and left ankle disability either began during or are otherwise caused by or related to injury, disease, or other event in active service.  

The VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current left leg deep vein thrombosis and/or left ankle ulcers or other vascular disability either began during or are otherwise caused by or related to injury, disease, or other event in active service.  

Attention is invited to the service treatment records which show treatment for shin splints, a knot in the left leg, a stress fracture, and left leg pain in active service.  

The examiner should set forth the complete rationale for any conclusions or opinions expressed.

4.  Readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


